ICJ_082_ArbitralAward1989_GNB_SEN_1990-03-02_ORD_01_NA_01_FR.txt. 72

OPINION INDIVIDUELLE DE M. EVENSEN
[Traduction]

J'approuve la Cour de rejeter la demande en indication de mesures
conservatoires conformément à l’article 41 du Statut, présentée par la
Guinée-Bissau. Je ’approuve aussi de considérer qu’elle n’a pas, avant de
décider d'indiquer ou non de telles mesures, à s’assurer de manière défini-
tive qu’elle a compétence quant au fond de l’affaire. D’autre part, il paraît
évident que la Cour ne peut «indiquer ces mesures que si les dispositions
invoquées par le demandeur semblent prima facie constituer une base»
sur laquelle sa compétence pourrait être fondée en l’espèce. Sur ce point, il
y a lieu de relever que la compétence de la Cour n’a pas été contestée
jusqu’à présent.

Dans l’ordonnance qu’elle a rendue le 11 septembre 1976 en l'affaire du
Plateau continental de la mer Egée, la Cour a notamment considéré que:

«le pouvoir d’indiquer des mesures conservatoires conféré à la Cour
par l’article 41 du Statut présuppose qu’un préjudice irréparable ne
doit pas être causé aux droits en litige devant le juge...» (C.J. Recueil
1976, p. 9, par. 25).

On peut évidemment douter qu’un préjudice irréparable de ce genre
puisse se produire au cas ot la Cour n’indiquerait pas de mesures conser-
vatoires. Mais il faut signaler à ce propos qu’il n’est question de « préju-
dice irréparable» ni à l’article 41 du Statut de la Cour ni à l’article 73 de
son Règlement.

Dans la présente affaire, où les intérêts en cause ont trait à l’exploitation
des ressources marines des zones maritimes concernées, on peut trouver
des indications utiles dans la convention des Nations Unies sur le droit de
la mer, qui a été signée le 10 décembre 1982, mais n’est pas encore entrée
en vigueur. La partie V, relative à la zone économique exclusive, et la
partie VI, relative au plateau continental, méritent une mention parti-
culière.

Il est à noter que le Gouvernement de la Guinée-Bissau et le Gouverne-
ment du Sénégal ont signé cette convention fondamentale le 10 décembre
1982, date à laquelle elle a été ouverte à la signature. En outre, ces
deux Etats l'ont ratifiée : le Sénégal, le 25 octobre 1984, la Guinée-Bissau, le
25 août 1986.

L'article 74 de la convention de 1982 sur le droit de la mer, qui traite de
la délimitation de la zone économique exclusive entre Etats dont les côtes
sont adjacentes ou se font face, énonce à son paragraphe 1 le principe
fondamental selon lequel la délimitation de la zone entre Etats dont les
côtes sont adjacentes ou se font face «est effectuée par voie d'accord».

12
SENTENCE ARBITRALE (OP. IND. EVENSEN) 73

Au paragraphe 3 du même article sont énoncées, dans les termes sui-
vants, des dispositions sur certaines précautions à prendre à titre prélimi-
naire:

«En attendant la conclusion de l’accord ... les Etats concernés,
dans un esprit de compréhension et de coopération, font tout leur
possible pour conclure des arrangements provisoires de caractére
pratique et pour ne pas compromettre ou entraver pendant cette
période de transition la conclusion de l’accord définitif. Les arrange-
ments provisoires sont sans préjudice de la délimitation finale.»

Des dispositions identiques figurent à l’article 83 de la convention en ce
qui concerne la délimitation du plateau continental entre Etats dont les
côtes sont adjacentes ou se font face.

Ces articles traduisent un principe essentiel du droit international dans
ce domaine. Ils contiennent des directives non seulement sur les obliga-
tions générales des Etats côtiers, qui doivent adopter des règlements perti-
nents en matiére de péche, mais aussi sur la nature et le contenu de ces
règlements. En pratique, ces articles signifient que les Etats côtiers doi-
vent au besoin conclure des accords sur le volume admissible des captures
des stocks de poissons, la répartition des captures entre Etats intéressés, la
délivrance de licences de péche, les méthodes de péche et les types d’en-
gins, la protection des frayères, l’établissement des contacts nécessaires
entre les autorités nationales compétentes en matière de pêche et autres
moyens permettant l'exploitation rationnelle et pacifique de ces res-
sources vitales de la mer.

Peut-être la Cour aurait-elle pu adresser un appel aux Parties pour
qu’elles se conforment à ces directives.

(Signé) Jens EVENSEN.

13
